Case 3-18-11255-cjf   Doc 28   Filed 05/21/19 Entered 05/21/19 09:01:21   Desc Main
                               Document     Page 1 of 7
Case 3-18-11255-cjf   Doc 28   Filed 05/21/19 Entered 05/21/19 09:01:21   Desc Main
                               Document     Page 2 of 7
Case 3-18-11255-cjf   Doc 28   Filed 05/21/19 Entered 05/21/19 09:01:21   Desc Main
                               Document     Page 3 of 7
Case 3-18-11255-cjf   Doc 28   Filed 05/21/19 Entered 05/21/19 09:01:21   Desc Main
                               Document     Page 4 of 7
Case 3-18-11255-cjf   Doc 28   Filed 05/21/19 Entered 05/21/19 09:01:21   Desc Main
                               Document     Page 5 of 7
Case 3-18-11255-cjf   Doc 28   Filed 05/21/19 Entered 05/21/19 09:01:21   Desc Main
                               Document     Page 6 of 7
Case 3-18-11255-cjf   Doc 28   Filed 05/21/19 Entered 05/21/19 09:01:21   Desc Main
                               Document     Page 7 of 7
